                                                                     JS-6


 1
                          UNITED STATES DISTRICT COURT
 2                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 3
     YUVAL SHREM, et al.,                  )        CV 2:19-cv-00617-AB-SS
 4
                                           )
 5                        Plaintiffs,      )        JUDGMENT
 6
                                           )
                          v.               )
 7                                         )
 8   KATHY A. BARAN, sued in her           )
     official capacity as Director of U.S. )
 9
     Citizenship and Immigration           )
10   Services, et al.                      )
                                           )
11
                          Defendants.      )
12   ______________________________ )
13

14
            UPON CONSIDERATION of the parties’ Cross-Motions for Summary
     Judgment (Dkt. Nos. 32, 35), oral argument on January 17, 2020, and for the
15
     reasons set forth in this Court’s Order Denying Plaintiffs’ Motion for Summary
16
     Judgment [Dkt. No. 32] and Granting Defendants’ Motion for Summary Judgment
17
     [Dkt. No. 35], the Court enters the following Judgment resolving all claims:
18
            WHEREAS this is an action under the Administrative Procedure Act
19
     (“APA”);
20
            WHEREAS, under the APA, an informal agency action may only be
21
     disturbed if it is found to be “arbitrary, capricious, an abuse of discretion, or
22
     otherwise not in accordance with the law.” See 5 U.S.C. § 706(2)(A);
23
            WHEREAS a district may resolve at summary judgment a challenge to a
24
     final agency action under the APA. See Occidental Engineering Co. v. INS, 753
25
     F.2d 766, 770 (9th Cir. 1985) (“[S]ummary judgment is an appropriate mechanism
26
     for deciding the legal question of whether the agency could reasonably have found
27
     the facts as it did.”);
28
